Citation Nr: 1037611	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot disability, claimed as residuals of stress to the second 
metatarsal.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disability.

4.  Entitlement to a compensable disability rating for a left 
ankle disability - residuals of left ankle sprain.

5.  Entitlement to a compensable disability rating for a right 
ankle disability - residuals of an avulsion fracture of the 
medial malleolous of the right ankle.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 
1991.  His awards and decorations include the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision denied the Veteran's claims.

In April 2010, the Veteran and his authorized representative 
appeared at a hearing held before the below-signed Acting 
Veterans Law Judge in Montgomery, Alabama.  A transcript of that 
hearing has been associated with the claims file.  

The Veteran submitted additional pertinent evidence at the 
hearing, consisting of private medical records, which was added 
to the claims file after the RO issued a November 2009 Statement 
of the Case (SOC).  However, the Veteran submitted a waiver of 
initial consideration of this material by the RO; as such, it may 
be reviewed by the Board.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 20.1304(c) (2009).

As part of its present decision, the Board has again reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the hearing, the Veteran was 
afforded an extensive opportunity to present testimony, evidence, 
and argument.  The transcript reveals that appropriate colloquies 
were conducted between the Veteran and the undersigned, in 
accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and 
Constantino v. West, 12 Vet. App. 517 (1999) (relative to the 
duty of hearing officers to suggest the submission of favorable 
evidence).  

The hearing transcript also reflects that the undersigned 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  Here, the transcript of the 
hearing reflects that the undersigned identified the material 
issues and asked the Veteran about the existence of any 
outstanding pertinent evidence.  As such, the Board finds that 
the hearing officer's duties in 38 C.F.R.§ 3.103(c)(2) were met 
and that the Veteran was not prejudiced by the hearing that was 
provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. 
§ 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The Board also observes that the Veteran stated during the 
hearing that, subsequent to his active duty service, he 
experienced a back disability.  The Board interprets that 
statement as raising a new application for benefits (entitlement 
to service connection for a low back disability) which the RO was 
required to adjudicate.  Because that claim remains pending, it 
is REFERRED to the RO for appropriate action, to include 
appropriate advisement to the Veteran of how to substantiate his 
claim and development of the claim.

In reference to the issues reflected on the title page, the Board 
observes that the RO also had previously denied the Veteran's 
appeal as to whether or not new and material evidence had been 
submitted to reopen a claim of entitlement to service connection 
for a left forearm disability.  The Veteran timely appealed the 
denial of that issue, but submitted a written withdrawal of the 
appeal of that issue in an April 2009 statement.  The written 
withdrawal was received prior to certification of the Veteran's 
appeal to the Board (in December 2009) and, as such, was 
effective when received by the RO.  38 C.F.R. 
§ 20.205(b)(3)(2009).  The issue of whether or not new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a left forearm disability 
is not before the Board at this time and is not reflected on the 
title page.

The following issues are addressed in the REMAND portion of the 
decision below: entitlement to service connection for a right 
knee disability; entitlement to a compensable disability rating 
for a left ankle disability - residuals of left ankle sprain; and 
entitlement to a compensable disability rating for a right ankle 
disability (residuals of an avulsion fracture of the medial 
malleolous of the right ankle).  These issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an April 2010 written statement and on the record at the 
April 2010 hearing, prior to the promulgation of a Board decision 
in the appeal, the Veteran stated that he wished to withdraw his 
appeal as to whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
right foot disability, claimed as residuals of stress to the 
second metatarsal.

2.  In October 1996, the Board denied the Veteran's claims of 
entitlement to service connection for right and left knee 
disabilities.

3.  Evidence received since the time of the October 1996 Board 
decision is new and raises a reasonable possibility of 
substantiating the claims.  

4.  The Veteran has been diagnosed with left knee chondromalacia, 
patellar tendinopathy, and ganglion cyst with symptoms of 
crepitus and chronic pain.

5.  The Veteran experienced a blow to his left knee from a pick 
axe in April 1988 and served as a parachutist; the weight of the 
evidence demonstrates that his current left knee disability is 
related to his in-service experiences.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim as to 
whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right foot 
disability, claimed as residuals of stress to the second 
metatarsal, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The October 1996 Board decision is final.  38 U.S.C. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for right and left knee disabilities is new 
and material, and therefore, those claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues on appeal that are herein decided, there is no 
prejudice to the Veteran under VA's duties to notify and assist.  
As such, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness of 
the adjudication or to have caused injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Withdrawal

The Board notes the ability to dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  After an appeal has 
been transferred to the Board, withdrawal is not effective until 
received by the Board; an appeal may be withdrawn on the record 
at a hearing.  38 C.F.R. § 20.204(b) (2009).  Withdrawal may be 
made by the Veteran or by his authorized representative.  38 
C.F.R. § 20.204.  

The Veteran stated on the record at the April 2010 hearing, and 
in an April 2010 written statement, that he was withdrawing the 
claim of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot disability, claimed as residuals of stress to the second 
metatarsal.  As such, the Board finds that the Veteran has 
properly withdrawn that matter.  38 C.F.R. § 20.204(b)

Due to the withdrawal of this issue, there remain no associated 
allegations of errors of fact or law for appellate consideration 
and the Board does not have jurisdiction to review that claim on 
appeal.  Accordingly, that appeal is dismissed.



New and Material Evidence

The Veteran is seeking service connection for a right and left 
knee disabilities.  The Board denied entitlement to service 
connection for the left and right knees in an October 1996 
decision, which is final.  38 U.S.C. § 7104 (West 2002); 38 
C.F.R. § 20.1100.

In May 2006, the Veteran submitted a petition to reopen his 
claims for service connection for the bilateral knee 
disabilities.  In a December 2005 rating decision, the RO 
declined to reopen the claims, finding that new and material 
evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

Generally, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a claim 
that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence of record at the time of the last final, October 
1996, Board decision consisted of the Veteran's service treatment 
records and reports from VA examinations conducted in August 1992 
and April 1996.  

The service treatment records reflect a normal enlistment 
examination in March 1987, with no complaints of joint problems.  
In April 1988, the Veteran was treated for a left knee injury 
resulting in redness, swelling, and an abrasion.  He reported 
being struck in the left knee with "a pike" and was diagnosed 
with a muscle abrasion.  His July 1991 separation examination was 
normal.

The Veteran was afforded an August 1992 VA examination.  The 
examiner noted a history of chronic knee pain.  Although stating 
that the Veteran did not have a history of any "discrete 
injuries" to the knees, the examiner noted that the Veteran did 
a lot of running and parachute jumping while in the military.  
Upon physical examination, the examiner found no asymmetry of the 
joints and reported full range of motion.  The examiner diagnosed 
probable degenerative joint disease of the knees, accelerated by 
repeated trauma, and ordered an x-ray.  The x-ray reflected no 
bone or joint abnormality.

An April 1996 VA examination report reflects that the Veteran 
reported experiencing difficulty with his knees after he 
separated from service.  The examiner noted no swelling or 
deformity upon examination and diagnosed "questionable minimal 
degenerative joint disease" in the right knee.  However, an x-
ray showed no abnormalities.

In October 1996, the Board denied the claims.  Evidence submitted 
since the October 1996 Board decision includes VA treatment 
notes, private treatment notes, lay statements, and the report of 
a 2005 VA examination.  

The November 2005 examiner noted the existence of tenderness and 
a palpable groove across the lower pole of the left patella.  
Upon physical examination, range of motion of both knees was 
noted to be within normal limits.  X-ray showed a normal left 
knee, but the examiner diagnosed a prepatellar area contusion of 
the left knee.  The examiner noted that prior examinations of the 
bilateral knees were negative.

VA treatment notes include an April 2005 evaluation for bilateral 
retropatellar pain with a remote history of direct trauma in 1988 
and frequent jumps as a paratrooper.  A February 2006 VA 
treatment note diagnoses chronic left knee pain due to a "basic 
training incident with 'pick axe' strike to involved knee."  A 
March 2006 treatment note reflects a diagnosis of left patellar 
tendonitis.  In May 2006 the Veteran was diagnosed with 
osteoarthrosis secondary to a 1988 trauma.  A June 2006 VA MRI 
report notes mild chondromalacia patella, a small amount of 
edema, and a small multilocular ganglion cyst within the anterior 
medical compartment of the left knee.  In March and September 
2007, and February 2009, the Veteran was diagnosed with mild left 
knee crepitus and minimal right knee crepitus.  A March 2009 MRI 
of the left knee revealed minimal patellofemoral chondromalacia, 
resolution of a ganglion cyst in Hoffa's fat, and chronic MCL 
sprain.  A September 2009 VA treatment note reflects 
osteoarthrosis of the bilateral knees as an active diagnosis.

The Veteran submitted a May 2005 statement that he had been 
struck in the left knee with a pickaxe in April 1988 and, since 
that time, had experienced pain in the left knee; he also 
reported performing repeated parachute jumps (with gear of 
approximately 80 pounds) and that his right knee had begun 
causing him discomfort.  In March 2009, the Veteran's grandmother 
submitted a statement that she recalled when he was injured in 
service and that he had complained of left knee pain since that 
time.  The Veteran's wife also submitted a March 2009 statement 
that his knees had deteriorated ever since service.

Private treatment records reflect physical therapy for pain in 
the left knee in July 2006 as well as a notation that the Veteran 
reported a 1988 in-service injury as the history of the 
condition.  A March 2009 treatment note lists a left knee 
diagnosis of chondromalacia.

A private chiropractic doctor submitted an August 2007 opinion 
that, as a result of a 1988 in-service injury to the left knee, 
the Veteran experienced a ganglion cyst and chronic pain; the 
chiropractor noted that, as a result of the left knee pain, the 
Veteran experienced a compensatory injury to his right knee.  The 
chiropractor reiterated this opinion in an April 2010 statement.  

A July 2007 physician submitted a statement that the Veteran's 
1988 in-service injury to the left knee likely resulted in his 
current pain, fibrotic scar tissue, and traumatic cyst.  In an 
April 2010 statement, the physician referred VA to his 2007 
opinion.

Another April 2010 statement from a different physician states 
that the Veteran has chondromalacia of the left patella, with a 
secondary diagnosis of patellar tendinopathy, likely due to his 
1988 in-service injury.

The evidence submitted after the 1996 Board decision was not 
previously before agency decisionmakers and thus is new.  
Moreover, it relates to an unestablished fact necessary to 
substantiate the claim, namely, the existence of current 
disabilities.  Moreover, several VA treatment notes and private 
opinions link a current left knee disability to an in-service 
injury.  VA treatment notes diagnose osteoarthrosis and minimal 
crepitus of the right knee; the August 2007 private opinion 
diagnoses a compensatory injury, secondary to the left knee, of 
the right knee.  These submissions, when viewed together, raise a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for both the claimed right and 
left knee disabilities.  Accordingly, the criteria under 
38 C.F.R. § 3.156(a) have been met and the claims are therefore 
reopened.

Service Connection

The Veteran seeks service connection for a left knee disability.  

The benefit of the doubt rule provides that a Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a Veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a Veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  That an injury incurred in service alone is not enough - 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease or 
injury diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records reflect a normal 
enlistment examination in March 1987, with no complaints of joint 
problems.  In April 1988, the Veteran was treated for a left knee 
injury resulting in redness, swelling, and an abrasion.  He 
reported being struck in the left knee with "a pike" and was 
diagnosed with a muscle abrasion.  His July 1991 separation 
examination was normal.

The Veteran was afforded an August 1992 VA examination.  The 
examiner noted a history of chronic knee pain.  Although stating 
that the Veteran did not have a history of any "discrete 
injuries" to the knees, the examiner stated that the Veteran did 
a lot of running and parachute jumping while in the military.  
Upon physical examination, the examiner found no asymmetry of the 
joints and reported full range of motion.  The examiner diagnosed 
probable degenerative joint disease of the knees, accelerated by 
repeated trauma, and ordered an x-ray.  The x-ray reflected no 
bone or joint abnormality.

An April 1996 VA examination report reflects that the Veteran 
reported experiencing difficulty with his knees after he 
separated from service.  The examiner did not discuss the left 
knee or provide a diagnosis.

The Veteran submitted a May 2005 statement that he had been 
struck in the left knee with a pickaxe in April 1988 and, since 
that time, had experienced pain in the left knee; he also 
reported performing repeated parachute jumps (with gear of 
approximately 80 pounds) and that his right knee had begun 
causing him discomfort.  

In April 2005, the Veteran was seen by VA for complaints of 
bilateral retropatellar pain with a remote history of direct 
trauma in 1988 and frequent jumps as a paratrooper.  He was 
diagnosed with osteoarthrosis of the bilateral knees and possible 
patellofemoral chondromalacia.

The Veteran was afforded another VA examination in November 2005.  
The 2005 examiner noted the existence of tenderness and a 
palpable groove across the lower pole of the left patella.  Upon 
physical examination, range of motion of both knees was noted to 
be within normal limits.  X-rays showed a normal left knee, but 
the examiner diagnosed a prepatellar contusion of the left knee.

A February 2006 VA treatment note diagnoses chronic left knee 
pain due to a "basic training incident with 'pick axe' strike to 
involved knee."  A March 2006 treatment note reflects a 
diagnosis of left patellar tendonitis.  In May 2006 the Veteran 
was diagnosed with osteoarthrosis secondary to the 1988 left knee 
trauma.  A June 2006 VA MRI report reflects that the Veteran has 
left knee chondromalacia patella, a small amount of edema, and a 
small multilocular ganglion cyst within the anterior medical 
compartment.  

Private treatment records reflect physical therapy for pain in 
the left knee in July 2006 as well as a notation that the Veteran 
reported a 1988 in-service injury as the history of the 
condition.  

A July 2007 physician submitted a statement that the Veteran's 
1988 in-service injury to the left knee likely resulted in his 
current pain, fibrotic scar tissue, and traumatic cyst.  In an 
April 2010 statement, the physician noted review of the Veteran's 
medical records, stated that his opinion had not changed, and 
referred VA to his 2007 opinion.

A private chiropractic doctor submitted an August 2007 opinion 
that he had reviewed the Veteran's military records.  Based on 
his review and his examination of the Veteran, he opined that the 
1988 in-service injury to the left knee resulted in the 
development of a traumatic ganglion cyst and chronic left knee 
pain.  The chiropractor reiterated this opinion in an April 2010 
statement.  

VA treatment notes dated March and September 2007, and February 
2009, observe mild crepitus in the Veteran's left knee.  

In March 2009, the Veteran's grandmother submitted a statement 
that she recalled when he was injured in service and that he had 
complained of left knee pain since that time.  The Veteran's wife 
also submitted a March 2009 statement that his knees had 
deteriorated ever since service.

A March 2009 MRI of the left knee revealed minimal patellofemoral 
chondromalacia, resolution of a ganglion cyst in Hoffa's fat, and 
chronic MCL sprain.  A September 2009 VA treatment note reflects 
osteoarthrosis of the bilateral knees as an active diagnosis.

A private physician submitted an April 2010 statement reflecting 
a thorough review of the Veteran's history and a thorough 
physical examination.  The physician stated that the Veteran has 
chondromalacia of the left patella, with a secondary diagnosis of 
patellar tendinopathy, which, due to the lack of pain prior to 
service, is likely due to his 1988 in-service injury.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008).  Here, the case file 
clearly indicates that the Veteran experienced an injury to the 
left knee in service in 1988 and served as a parachutist.  The 
Veteran's private physicians have noted review of his service 
treatment records and provided reasoned opinions that the current 
left knee disability is the result of in-service experiences.  
Further, VA treatment notes dated in 2006, when read broadly for 
purposes of nexus, also attribute his current left knee diagnoses 
to service.

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); 
also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The Board has found the opinions provided 
by the Veteran's private treatment providers, as supported by lay 
statements reporting continuity of symptomatology and the 
statements of some VA treatment providers, to be credible 
evidence of a relationship between his left knee disability and 
service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's left knee and his service, to 
include his history of parachute jumping and the 1988 injury, and 
the record reflects competent evidence of such a nexus, the Board 
finds the evidence is in approximate balance as to service 
connection.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).


ORDER

The appeal as to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for a right foot disability, claimed as residuals of stress to 
the second metatarsal, is dismissed.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a left 
knee disability is granted.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a right 
knee disability is granted.

Service connection for a left knee disability is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

For the reasons set forth below, the Board finds that further 
development of the record and scheduling of VA examinations are 
necessary before the Board may proceed to adjudicate the 
remaining claims on appeal.

The Veteran has reported receiving ongoing care for his claimed 
disabilities, but the last private treatment records within the 
claims file are dated March 2009 and the last VA treatment 
records are dated September 2009.  While this case is in remand 
status, the RO/AMC should obtain any additional pertinent medical 
records.  See 38 U.S.C.A. 5103A(a)-(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Service Connection - Right Knee

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  The law mandates that provide a medical examination 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (2009).  

The Veteran has filed a claim of entitlement to service 
connection for a right knee disability.  The record reflects that 
some physicians have diagnosed crepitus and degenerative joint 
disease (DJD) of the right knee and others have evaluated that 
knee as normal.  A 1992 VA examiner noted the Veteran's service 
as a parachutist and diagnosed probable DJD accelerated by 
repeated trauma; a private chiropractic doctor opined in 2007 and 
2010 that the Veteran experiences a right knee condition 
secondary to his left knee disability.  As such, the Board finds 
that a medical opinion is necessary to determine whether the 
Veteran has a current right knee disability that is attributable 
to his service and/or to his service-connected left knee 
disability.   See 38 U.S.C.A. § 5103A(d)(2); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009); Charles v. Principi, 16 Vet. App. 370 
(2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision on 
a claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").  

Increased Rating - ankle disabilities

In regard to the claims for compensable ratings for right and 
left ankle disabilities, the claims file reflects that the 
Veteran was last afforded a VA examination to determine the 
severity of these disabilities in November 2005.  Subsequent 
medical records reflect complaints of increased pain and 
stiffness in the ankles and he testified at the April 2010 
hearing that his ankle disabilities had worsened since the 
examination in 2005.

Where, as here, entitlement to compensation has already been 
established and an increase in the severity of the service-
connected disabilities is at issue, "the relevant temporal focus 
. . . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim."  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  A Veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart, 21 Vet. App. 505.  As 
such, a new VA examination and opinion is required to determine 
the current severity of his service-connected disabilities.  See 
38 U.S.C.A. § 5103A(d). 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record - to 
specifically include, but not limited to, 
private chiropractic (Dr. Haddock) or 
orthopedic (Shoals Orthopedic and Sports 
Medicine, Dr. Davis; and North Alabama 
Bone & Joint Clinic, Dr. Young) after 
March 2009.  The Veteran should be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
should then obtain these records, as well 
as any records of VA treatment after 
September 2009, and associate them with 
the claims folder.  Negative responses 
must be associated with the claims folder. 

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location with a qualified 
physician to determine the current severity 
of his ankle disabilities and provide an 
opinion as to whether he currently 
experiences a right knee disability that is 
likely directly or indirectly related to his 
service or service-connected disabilities 
(to specifically include as secondary to a 
left knee disability).  The following 
considerations will govern the review:

a.  The entire claims folder and a copy 
of this remand must be made available 
to the examiner.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.  After reviewing the claims file, 
the examiner must evaluate the current 
severity of the Veteran's right and 
left ankle disabilities, addressing 
the Veteran's contention that the 
disability has worsened due to 
increased stiffness and pain and 
noting current ranges of motion and 
whether there is any evidence of 
arthritis in either ankle.

c.  The examiner then must address 
whether or not the Veteran currently 
has a right knee disability.

	d. If the Veteran is determined to 
have a right knee disability, the 
examiner must provide an opinion as to 
whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the Veteran's right knee 
disability is related to service, to 
include the cumulative effects of his 
parachute jumping, and/or to his 
service-connected left knee 
disability.  In responding to these 
inquiries, the reviewer must refer to 
the treatment record - to specifically 
include, but not limited to: Dr. 
Haddock's September 2008 diagnosis of 
a leg length discrepancy; the August 
2007 and April 2010 opinions of Dr. 
Haddock that the left disability ; and 
the April 2010 opinion of Dr. Davis 
that there are no right knee symptoms 
- and any applicable treatises.  

e.  A rationale must be provided 
for all findings.  All clinical 
findings should be reported in 
detail.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the pertinent 
evidence of record.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he 
or she should expressly indicate this 
and provide a supporting rationale 
as to why an opinion cannot be made 
without resorting to speculation.  

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  In regard to the 
claims for increased evaluations, the 
RO/AMC must consider the propriety of 
"staged" ratings based on any changes in 
the degree of severity of the Veteran's 
service-connected disabilities.  The 
Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. MARTZ Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


